ARTICLES OF INCORPORATION OF WILD WEST TENNIS INC. FIRST. The name of the Corporation is: Wild West Tennis Inc. SECOND.Its registered office in the State of Nevada is located at 9645 Gateway Drive, Suite B, Reno, Nevada 89511, that this Corporation may maintain an office, or offices, I n such other place within or without the State of Nevada as may be from time to time designated by the By-Laws of said Corporation, and that this Corporation may conduct all Corporation business of every kind and nature, including the holdings of all meetings of Directors and Shareholders, outside the State of Nevada, as well as within the State of Nevada. THIRD.The objects for which this Corporation is formed are: To engage in any lawful activity, including, but not limited to the following: (A) Shall have such rights, privileges and powers as may be conferred uponCorporations by any existing law. (B) May at any time exercise such rights, privileges and powers, when not inconsistent with the purposes and objects for which this Corporation is organized. (C) Shall have power to have succession by its corporate name for the period limited to its certificate or Articles of Incorporation, andwhen no period is limited, perpetually, or until dissolved andits affairs wound up according to law. (D) Shall have the power to effect litigation in its own behalf and interest in any court of law. (E) Shall have power to make contracts. (F) Shall have power to hold, purchase and convey real and personal estate and mortgage or leased any such real and personal estate with its franchises.The power to hold real and legality of the document. (G) Shall have power to appoint such officers and agents, as the affairs of the Corporation shall require, and to allow them suitable compensation. (H) Shall have power to make By-Laws not inconsistent with the constitution or laws of the United States, or of the State of Nevada, for the management, regulation and government of its affairs and property, the transfer of its stock, the transaction of its business, and the calling and holding of meetings of its stockholders. (I) Shall have power to dissolve itself. (J) Shall have power to adopt and use a common seal or stamp, and alter the same.The use of a seal or stamp by the Corporation on any Corporate document is not necessary.The Corporation may use a seal or stamp, if it desires, but such use or nonuse shall not in any way affect the legality of the document. (K) Shall have power to borrowmoney and contract debts when necessary for the transaction of its business, or for the exercise of its corporate rights, privileges or franchises, or for any other lawful purpose ofits Incorporation; to issue bonds, promissory notes, bills of exchange, debentures, and other obligations and evidences of indebtedness, payable at a specified event or events, whether secured by mortgage, pledge or otherwise, or unsecured, or for money borrowed, or in payment for property purchased or acquired, offor any other lawful object. (L) Shall have power to guarantee, purchase, hold, sell, assign, transfer, mortgage, pledge or otherwise dispose of the shares of the capital stock of, or any bonds, securities or evidences ofthe indebtedness created by, any other Corporation or Corporations of the State of Nevada, or any other state or government, and, while owners of such stock, bonds, securities or evidences of indebtedness, to exercise all the rights, powers and privileges of ownership, including the right to vote, if any. (M) Shall have power to purchase,hold, sell and transfer shares of its own capital stock and use therefore its capital, capital surplus, surplus or other property or fund. (N) Shall have power to conduct business, have one or more offices, and hold, purchase mortgage and convey real and personal property in the State of Nevada, and in any of the several states, territories, possessions and dependencies of the United States, the District of Columbia, and foreign countries. (O) Shall have power to do all and everything necessary and proper for the accomplishment of the objects enumerated in its certificate or Articles of Incorporation, or any amendment thereof, or necessary or incidental to the protection and benefit of the Corporation, and, in general to carry on any lawful business necessary or incidental to the attainment of the objects of the Corporation, whether or not such business is similar in nature to the objects set forth in the certificate or Articles of Incorporation of the Corporation, or any amendment thereof. (P) Shall have power to make donations for the public welfare or for charitable, scientific or educational purposes. (Q) Shall have power to enter into partnerships, general or limited, or joint ventures in connection with any lawful activities. - 1 - FOURTH.The aggregate number of shares the Corporation shall have authority to issue shall be seventy-five million (75,000,000) shares of common stock, par value $0.001 per share, each share of common stock having equal rights and preferences, voting privileges and preferences. FIFTH. The governing board of this Corporation shall be known as directors, and the number of directors may from time to time be increased or decreased in such manner as shall be provided by the By-Laws of this Corporation, providing that the number of directors shall not be reduced or fewer than one (1). The name and post office address of the first Board of Director shall be one (1) in number at date of incorporation and up to five (5) directors andlisted as follows: Name Address Robert R. Deller9645 Gateway Drive, Suite B Reno, Nevada 89511 SIXTH.The capital stock, after the amount of the subscription price, or par value, has been paid in, shall not be subject to assessment to pay the debts of the Corporation. SEVENTH.The name and post office address of the Incorporator signing the Articles of Incorporation is as follows: Name Address Robert R. Deller9645 Gateway Drive, Suite B Reno, Nevada 89511 EIGHTH.The resident agent for this Corporation shall be: Robert R. Deller The address of said agent, and the registered or statutory address of this Corporation in the State of Nevada shall be: 9645 Gateway Drive, Suite B, Reno, Nevada 89511 NINTH.The Corporation is to have perpetual existence. TENTH.In furtherance and not in limitation of the powers conferred by statute, the Board of Directors is expressly authorized: Subject to the By-Laws, if any, adopted by the stockholders, to make, alter or amend the By-Laws of the Corporation. To fix the amount to be reserved as working capital over and above its capital stock paid in; to authorize and cause to be executed,mortgages and liens upon the real and personal property of this Corporation. By resolution by a majority of the whole Board, to designate one (1) or more committees, each committee to consist of one (1) or more of the Directors of the Corporation, which, to the extent provided in the resolution, or in the By-Laws of the Corporation, shall have and may exercise the powers of the Board of Directors in the management of the business and affairs of the Corporation.Such committee or committees shall have such name or names as may be stated in the By-Laws of the Corporation, or as may be determined from time to time by resolution adopted by the Board of Directors. - 2 - When and as authorized by the affirmative vote of the stockholders holding stock entitling them to exercise at least a majority of the voting power given at astockholders meeting called for that purpose, or when authorized by the written consent of the holders of at least a majority of the voting stock issued and outstanding, the Board of Directorsshall have power and authority at any meeting to sell, lease or exchange all of the property and assets of the Corporation, including its goodwill and its franchises,upon such terms and conditions as its Board of Directors deems expedient and for the best interest of the Corporation. ELEVENTH.No shareholder shall be entitled as a matter of right to subscribe for or receive additional shares of any class of stock of the Corporation, whether now or hereafter authorized, or any bonds, debentures or securities convertible into stock, but such additional shares of stock or other securities convertible into stock may be issued or disposed of by the Board of Directors to such persons and on such terms as in its discretion it shall deem advisable. TWELFTH. No director or officer of the Corporation shall be personally liable to the Corporation or any of its stockholders for damages for breach of fiduciary duty as a director or officer involving any act or omission of any such director or officer; provided however, that the foregoing provision shall not eliminate or limit the liability of a director or officer (i) for acts or omissions which involve intentional misconduct, fraud or a knowing violation of law, or (ii) the payment of dividends in violation of Section 78.300 of the Nevada Revised Statutes. Any repeal or modification of these Articles by the stockholders of the Corporation shall be prospective only and shall not adversely affect any limitation on the personal liability of a director or officer of the Corporation for acts or omission to such repeal or modification. THIRTEENTH. This Corporation reserves the right to amend, alter, change or repeal any provision contained in the Articles of Incorporation, in the manner now or hereafter prescribed by statute, or by the Articles of Incorporation, and all rights conferred upon stockholders herein are granted subject to this reservation. I, THE UNDERSIGNED, being the Incorporator herein before names for the purpose of forming a Corporation pursuant to the General Corporation Law of the State of Nevada, do make and file these Articles of Incorporation, hereby declaring and certifying that the facts herein stated are true, and accordingly have hereunto set my hand this 16th day of August, 1999. /s/ Robert R. Deller Robert R. Deller STATE OF NEVADA ) :ss. COUNTY OF Washoe) On this the 16th day of August, 1999, Neno, Nevada, before me, the undersigned, a Notary Public in and for Reno, State of Nevada personally appeared Robert R. Deller, known to me to be the person whose name is subscribed to the foregoing document and acknowledged to me that he executed the same. LORRIE MILLER Notary Public – State of Nevada Appointment Recorded in Washoe County/s/ Lorrie Miller No: 97-3331-2 Expires September 3, 2001Notary Public I, Robert R. Deller, hereby accept as Resident Agent for the previously named Corporation. August 16, 1999/s/ Robert R. Deller Date Robert R. Deller - 3 -
